FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ALEXIS DEGELMANN and JOSEPH                      No. 10-15222
LIN, on behalf of themselves and
all those similarly situated,                       D.C. No.
               Plaintiffs-Appellants,          4:07-cv-03107-PJH
                  v.                          Northern District of
                                                   California,
ADVANCED MEDICAL OPTICS INC., a                     Oakland
Delaware corporation,
                                                      ORDER
                Defendant-Appellee.
                                          
         Appeal from the United States District Court
            for the Northern District of California
         Phyllis J. Hamilton, District Judge, Presiding

                    Argued and Submitted
          April 11, 2011—San Francisco, California

                     Filed October 30, 2012

        Before: John T. Noonan and N. Randy Smith,
    Circuit Judges, and Raner C. Collins, District Judge.*


                            COUNSEL

Jahan C. Sagafi, San Francisco, California, for the plaintiffs-
appellants.

Ben D. Whitwell, San Francisco, California, for the
defendant-appellee.

  *The Honorable Raner C. Collins, District Judge for the U.S. District
Court for Arizona, sitting by designation.

                                13029
13030      DEGELMANN v. ADVANCED MEDICAL OPTICS
                          ORDER

   Pursuant to Fed. R. App. P. 42(b), this appeal is hereby
DISMISSED. Each party shall pay its own costs and fees of
this appeal. A certified copy of this order served on the dis-
trict court shall constitute the mandate. The prior panel opin-
ion is VACATED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                    BY THOMSON REUTERS—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                             © 2012 Thomson Reuters.